DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 12/01/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 26-44 are currently under examination. 
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/446,586, filed 07/30/2014, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 8) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 12/01/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the amended limitations “a peak emission wavelength of light associated with the vital stain; determine a range of wavelengths centered on the peak emission wavelength, wherein the span of the range is variable based on the particular determined vital stain, and control the tunable optical element to filter light from the surgical field to allow transmission of lightin the range of wavelengths centered on the peak emission wavelength 

In response, the examiner has considered new grounds of rejection with new references to address these new subject matters. Therefore, the Applicant’s arguments are found moot since they are directed to references not relied upon to reject the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following rejections are new rejections necessitated by amendment.
Claims 26, 28-32, 34-39, 43-44 is rejected under 35 U.S.C. 103 as being unpatentable over Docherty et al. (USPN 7,881,777 B2; Issued: 02/01/2011), in view of Verdooner (USPN 20120101371 A1; Pub.Date 04/26/2012; Fil.Date 10/24/2011), in view Cogger et al. (USPN .
Regarding claim 26, Docherty disclosed a method and an apparatus for performing intra-operative angiography (Title and abstract) with application to ophthalmic angiography (col.7) reading on a system for imaging in an ophthalmic surgical procedure. Doherty further teaches comprising: a light source configured to transmit light (Fig. 1 and col.7 8th ¶, laser 1 emitting radiation at a wavelength for exiting the imaging agent/fluorescent agent) and an image sensor (col.7 7th ¶ camera for imaging), […a tunable optical element…]. Docherty teaches a computing device (Fig. 1 PC #15).
Doherty teaches the following steps for a method using his apparatus:  [...receive an input identifying...] a vital stain applied to target biological tissue in a surgical field  (col.7 3rd-5th ¶ and 9th ¶ administered to the patient such as injection via IV) selecting/determining the wavelength for excitation associated with a vital stain/fluorescence dye injected/disposed in the surgical bed (col.10, and claim 14 vital stain ICG intravenous injection, fluorescence excitation range 800-850nm, selected excitation wavelength 806nm); control the light source to transmit light having the determined excitation wavelength or the contrast-increasing wavelength to the surgical field for transmitting light at the excitation wavelength of the dye (col.7 8th ¶ to col.8 3rd ¶ for control of the laser and optics, col.10, and claim 14 for transmitting light at chosen 806nm therefore reading also on the conditional limitation and/or the contrast-increasing wavelength to the surgical field, as in col.4 6-7th ¶ for surgical procedures); select/determine a peak emission wavelength of light associated with the vital stain (col.7 3rd ¶ “peak absorption and emission of ICG” known, col.8 4th ¶, with proper device calibration as col.9 5th ¶ for ICG dye, and claim 14 emission peak in the range 800-850nm with center emission wavelength chosen at 830nm as in col.10 6th ¶); determine a range of wavelengths centered on the peak emission wavelength (col.7 3rd ¶ “peak absorption and emission of ICG” known, col.8 4th ¶, with proper device calibration as col.9 5th ¶ for ICG dye, and claim 14 emission peak in the range 800-850nm with center emission wavelength chosen at 830nm as in col.10 6th ¶), [...wherein the span of the range is variable based on the particular determined vital stain...], and control the […tunable…] optical element to filter light from the surgical field to allow transmission of light in the range of wavelengths centered on the peak emission wavelength, and to block transmission of light having the determined excitation wavelength (Fig.1 filter and col.8 4th ¶, col.11 5th ¶ capturing emission light via a bandpass filter coupled to the camera, and claim 14, placing appropriate filter centered at 830nm for capturing emission light within the bandpass range of the filter from the surgical bed and blocking other wavelength light).
Doherty does not teach the tunable optical element and the computer device being configured to perform the step receive an input identifying a vital stain, wherein the span of the range is variable based on the particular determined vital stain as in claim 26.
However, Verdooner teaches within the same field of endeavor (Title and abstract) the optional use of tunable optical element ([0002] and [0030] with a rotating set of specific wavelength/band pass filters for transmitting fluorescence emission light from the retina controlled by the computer according to the function being performed and for another embodiment [0050] an acoustic-optic tunable filter-based spectral image acquisition system with controlled tunable filter providing the same function) therefore reading also on the computer device configured to control the tunable optical element to filter light from the surgical field to allow transmission of light having the determined emission wavelength and to block transmission of light having the determined excitation wavelength. Additionally, Verdooner teaches the vital stain disposed in a procedure eye (abstract and [0002] detection of anomalies such as amyloids, deposits in the retina).  

Doherty and Verdooner do not teach the computer device being configured to perform the step receive an input identifying a vital stain and wherein the span of the range is variable based on the particular determined vital stain.
However, Cogger teaches a device as illumination source having user-selected qualities (Title and abstract) which can be used for fluorescence (abstract). Cogger teaches the computer device configured to receive an input identifying a vital stain and determining the excitation wavelength and controlling the selection of filters attached to the chosen wavelengths for be used or detected ([0045]-[0046] electronics identifying the user input via user interface to select the color, reading on the chosen wavelength for the illumination including tunable light [0020]). Additionally, it is commonly known to have software automatically selecting correct excitation and emission filters according to a user-defined conditions in cytometry field of endeavor as taught by Strauss ([0552]).
the vital stain; determine an excitation wavelength of light associated with the vital stain disposed in a surgical field; control the light source to transmit light having the determined excitation wavelength to the surgical field; determine an emission wavelength of light associated with the vital stain, since one of ordinary skill in the art would recognize that using a user interface to provide user input to direct the control of the illumination and light detection for fluorescence was known in the art such as for cytometry as taught by Cogger and by Strauss. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Doherty and both Cogger and Strauss teach the use of fluorescence detection and analysis for medical applications. The motivation would have been to ideally provide rapid and sensitive detection of specific biological tissue, as suggested by Strauss (Title and abstract).
Doherty, Verdooner, Cogger and Strauss do not teach wherein the span of the range is variable based on the particular determined vital stain.
However, as discussed above, Verdooner teaches within the same field of endeavor the use of an acousto-optical tunable filter for capturing fluorescence emission light ([0050] an acoustic-optic tunable filter (AOTF)-based spectral image acquisition system with controlled tunable filter providing a bandpass filter) with Bednarkiewicz teaching also within the same field of endeavor of fluorescence imaging (Title, abstract) the generic characteristics functions of the AOTF (p.1194 1st ¶ “The AOTF is an electronically controllable, variable bandwidth (down to 1 nm) optical filter”) for transmitting light with a controllable variable bandpass around a variable center wavelength, the control being performed electronically such as via computer, with also Levenson teaching within the same field of endeavor of fluorescence imaging of biological samples (Title, abstract and [0018]) the use of an AOTF ([0021]) for filtering the fluorescence emission light with proper spectral calibration of the fluorescence emission light ([0152] and wherein the span of the range is variable based on the particular determined vital stain as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Doherty, Verdooner, Cogger and Strauss wherein the span of the range is variable based on the particular determined vital stain, since one of ordinary skill in the art would recognize that using an AOTF for filtering the fluorescence emission from a vital stain was known in the art as taught by Verdooner, Bednarkiewicz and Levenson, since the characteristic functions of the AOTF as electronically adjusting the center wavelength and the variable bandwidth of the AOTF were also known in the art as taught by Bednarkiewicz wherein the determination these center wavelength and variable bandwidth associated to the vital dye or tissue to optimize the detection of the emission fluorescence light was also known in the art as taught by Levenson. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Verdooner, Bednarkiewicz and Levenson teach the use of AOTF for filtering the fluorescence emission light from other lights. The motivation would have been to ideally provide an optimal detection of the fluorescence light from the vital dye via proper calibration, as suggested by Levenson ([0200]-[0207]).
Regarding dependent claims 28-32, 34-39, 43-44, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson.
Regarding claim 28, Docherty teaches the intravenous delivery of the stain (col.10 with the ICG delivery with injection via cannula established in the jugular vein).

Regarding claim 30, Docherty teaches the control of tunable light with the combination of a laser driver and diode with a band-pass filter and optics (Fig.1 #1,5,7,14b) where the band-pass filter assists in optimizing image quality (cols. 7 and 8, with band-pass filter 5) with a choice of wavelengths corresponding to the chosen vital stain. Additionally, Verdooner also teaches the use of sequential filter for filtering the wavelength of the excitation light via means such as a computer ([0033]) also reading on the light source comprises a tunable light source; and the computing device is configured to control the tunable light source to transmit the light having the excitation wavelength.  
Regarding claim 31, Docherty teaches filtering the light from the light source with a band-pass filter (Fig.1 #5) to transmit the light at the excitation wavelength (cols. 7 and 8).
Regarding claim 32, Docherty teaches using a light source and the second optical element as integrated in the fluorescence intra-operative angiography instrument (Fig.1).
Regarding claim 34, Docherty teaches using a light source and the second optical element in a defined optical position with a controlled angle between the optical axes of the light source and the imaging sensor device (Fig.1 angle ϴ, col.8). 
Regarding claims 35 and 36, Docherty teaches using a light source and the second optical element within the same housing than the intra-operative, surgical device (Fig.1 and col.7) and placed within the housing frame using at least a mechanical frame to have the angle ϴ defined (Fig.1, col.8).
Regarding claim 37, Docherty teaches a light source and the second optical element in a single block integrated with the optical axis of the imaging sensor defining the optical block with the controlled angle ϴ (Fig.1, col.8).
Regarding claims 38, 39, Docherty and Verdooner teach the tunable optical element as being a band-pass filter (Docherty Fig.1 #5 with Verdooner [0030] with a rotating set of specific 
Regarding claim 43, Docherty and Verdooner teach receiving the filtered light at an imaging sensor by the first tunable optical element as discussed in claim 26 (Docherty Fig.1 CCD camera and filter #1 and #5 and col.8 and Verdooner [0030] with a rotating set of specific wavelength filters), processing the received light (col.9), generating an image (col.9) and displaying images on a monitor (Fig.1 #11 and col.9).
Regarding claim 44, Docherty teaches determining portions of the image data (selection of area with the highest contrast/resolution, col.12), modifying a characteristic of the image data (selection of frames based on edge strength through image analysis and edge detection using pixel ratio algorithm to choose the frames with the highest contrast therefore enhancing the visualization of the blood vessels, col.12).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Docherty et al. (USPN 7,881,777 B2; Issued: 02/01/2011), in view of Verdooner (USPN 20120101371 A1; Pub.Date 04/26/2012; Fil.Date 10/24/2011), in view Cogger et al. (USPN 2012/0307512 A1; Fil.Date 06/01/2012) in view of Strauss (USPN 20030170613 A1; Pub.Date 09/11/2005; Fil.Date 09/06/2002) in view of Bednarkiewicz et al. (2008 Applied Optics 47:1193-1199; Pub.Date 03/17/2008) and in view of Levenson et al. (USPN 20090245605 A1; Pub.Date 10/01/2009; Fil.Date 02/23/2009) as applied to claims 26, 28-32, 34-39, 43-44 and further in view of Rodrigues et al. (2007 Curr.Opin.Ophthalmol. 18:179-187; Pub.Date 2007).
Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson teach a system and method as set forth above.

However, Rodrigues teaches the use of different vital stains/dyes for ophthalmologic procedure such as chromovitrectomy (Title and abstract), including the intravitreal injection of the dyes for the visualization of vitreous gel and the vitreous cortex and the morphology and function of the retina (p.182 col.1 and p.185 col.1). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system of Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson for delivering the vital stain dyes by intravitreal injection, with predictable results, since this procedure of intravitreal injection was well known in the art as taught by Rodrigues. One of ordinary skill in the art would have expected this adaptation could have been made with predictable results since Docherty is also using fluorescence vital dyes for imaging a surgical bed for diagnosis. The motivation would have been to facilitate the visualization of specific targeted tissue of the eye with different vital dyes while minimize intrinsic toxicity of the dyes as suggested by Rodrigues (p.185 Conclusion).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable Docherty et al. (USPN 7,881,777 B2; Issued: 02/01/2011), in view of Verdooner (USPN 20120101371 A1; Pub.Date 04/26/2012; Fil.Date 10/24/2011), in view Cogger et al. (USPN 2012/0307512 A1; Fil.Date 06/01/2012) in view of Strauss (USPN 20030170613 A1; Pub.Date 09/11/2005; Fil.Date 09/06/2002) in view of Bednarkiewicz et al. (2008 Applied Optics 47:1193-1199; Pub.Date 03/17/2008) and in view of Levenson et al. (USPN 20090245605 A1; Pub.Date 10/01/2009; Fil.Date 02/23/2009) as applied to claims 26, 28-32, 34-39, 43-44 in view of Taylor et al. (USPN 20120130258 A1; Pub.Date 05/24/2012;Fil.Date 08/05/2010).
Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson teach a system and method as set forth above. Docherty additionally teaches that each device or part of his instrument 
Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson do not teach the use of an ophthalmic surgical instrument selected from one of an endoilluminator, a chandelier, an illuminated infusion cannula, illuminated vitreoretinal tool, an illuminated cannula, an illuminated laser probe, illuminated scissors, and illuminated forceps, as in claim 33.
However, Taylor teaches the use of an endoilluminator (Fig.2 #214) for ophthalmic applications such as retinal surgery ([0006]) and excitation of fluorescence dyes ([0028]) for helping surgeons to perform their procedure. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system of Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson by alternatively using an endoilluminator, since such elements were routinely used for ophthalmic fluorescence imaging/observation, as taught by Taylor. One of ordinary skill in the art would have expected this adaptation could have been made with predictable results since Docherty is also using fluorescence vital dyes for imaging a surgical bed for diagnosis using selected light illumination. The motivation would have been to choose a time of exposure within a limited field of illumination to limit the phototoxicity of the excitation light as suggested by Taylor ([0012]).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Docherty et al. (USPN 7,881,777 B2; Issued: 02/01/2011), in view of Verdooner (USPN 20120101371 A1; Pub.Date 04/26/2012; Fil.Date 10/24/2011), in view Cogger et al. (USPN 2012/0307512 A1; Fil.Date 06/01/2012) in view of Strauss (USPN 20030170613 A1; Pub.Date 09/11/2005; Fil.Date 09/06/2002) in view of Bednarkiewicz et al. (2008 Applied Optics 47:1193-1199; Pub.Date 03/17/2008) and in view of Levenson et al. (USPN 20090245605 A1; Pub.Date 10/01/2009; .
Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson teach a system and method as set forth above. Docherty additionally teaches a CCD optical filter as being integrated to the optical block defined by the CCD optical system (Fig.1). Verdooner as previously discussed in claim 26 teaches the filters being placed in a mechanical rotating frame in order to be selected by alignment with the camera optic line according to the chosen function or emission fluorescence light (Verdooner [0030] and Fig.1b with a rotating set of specific wavelength filters) 
Docherty does not teach the first optical element/filter as coupled to the microscope by at least one of a suspension system, a protruding arm, a conical structure, a magnetic member, an elastic member, and a plastic member as in claim 40 and the first optical element into an optical block as in claim 41.
Docherty does not teach the filter being positioned by at least one of a mechanical coupling to the ophthalmic surgical microscope; a suspension system; and a lens holder as in claim 42.
Regarding claims 40-42, Rorabaugh discloses an apparatus and method for detecting diseases using fluorescence (Title and [0014]). Rorabaugh teaches the use of CCD camera and filters and lenses (Fig.4a) with the filters are attached to the enclosure frame in front of the CC in optical filter holder attached to the enclosure frame in front of the lens of the CCD ([0115]). Rorabaugh teaches the optical filter as being fully integrated to the optical block of the CCD camera, with a mechanical frame and positioned by a lens holder from the CCD camera. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system of Docherty, Verdooner, Cogger, Strauss, Bednarkiewicz and Levenson, with a filter holder as a mechanical frame attached to the lens holder of the CCD camera since filter holders attached to CCD cameras were well known in the art as taught by Rorabaugh.  One of ordinary skill in the art would have expected this adaptation could have been made with predictable results since Docherty is also using CCD camera for the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dacosta et al. (USPN 20110117025 A1; Pub.Date 05/19/2011; Fil.Date 02/07/2011) teaches within the same field of endeavor of fluorescence based imaging (Title and abstract) the selection and optimization of the fluorescence excitation and emission wavelength bandwidths for the imaging device ([0150]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785